     9:19-cv-01400-TLW         Date Filed 05/18/20      Entry Number 41       Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

 Lawrence L. Crawford, a/k/a Jonah Gabriel,        Case No. 9:19-cv-01400-TLW
 a/k/a Jahjah T. Tishbite, a/k/a Jahjah Al
 Mahdi, a/k/a the King of the North,

                PLAINTIFF,

        v.
                                                                     Order
 Judge J. Newman, Director Bryan Stirling,
 Dorm Manager Lt. Reed, General Counsel
 Annie Rumler, Capt. Brighthard, Warden
 Williams, Barton Vincent,

                DEFENDANTS.



       Plaintiff Lawrence L. Crawford, proceeding pro se, brings this civil action pursuant to

42 U.S.C. § 1983. ECF No. 1. Plaintiff is currently an inmate at the Lieber Correctional

Institution, part of the South Carolina Department of Corrections. In his lengthy Complaint,

the Plaintiff alleges generally that the Defendants have conspired against him. ECF No. 1. The

matter now comes before the Court for review of the Report and Recommendation (Report)

filed by the magistrate judge to whom this case was assigned. ECF No. 28.

       In the Report, the magistrate judge recommends that this case be dismissed. The

magistrate judge found that the Plaintiff fails to include sufficiently clear factual allegations

against any of the named Defendants of any personal responsibility or personal wrongdoing

in connection with the alleged violation of any of the Plaintiff’s constitutionally protected

rights. After the magistrate judge filed the Report, Plaintiff filed objections. ECF No. 34. The

objections provide no legal or factual basis to reject the recommendations of the magistrate

judge. This matter is now ripe for decision.



                                               1
     9:19-cv-01400-TLW       Date Filed 05/18/20      Entry Number 41       Page 2 of 2




      In reviewing the Report, the Court applies the following standard:

      The magistrate judge makes only a recommendation to the Court, to which any
      party may file written objections . . . . The Court is not bound by the
      recommendation of the magistrate judge but, instead, retains responsibility
      for the final determination. The Court is required to make a de novo
      determination of those portions of the report or specified findings or
      recommendation as to which an objection is made. However, the Court is not
      required to review, under a de novo or any other standard, the factual or legal
      conclusions of the magistrate judge as to those portions of the report and
      recommendation to which no objections are addressed. While the level of
      scrutiny entailed by the Court’s review of the Report thus depends on whether
      or not objections have been filed, in either case the Court is free, after review,
      to accept, reject, or modify any of the magistrate judge’s findings or
      recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

      In light of the standard set forth in Wallace, the Court has reviewed, de novo, the

Report and the objections. After careful review of the Report and the objections, for the

reasons stated by the magistrate judge, the Report, ECF No. 28, is ACCEPTED. Plaintiff’s

objections, ECF No. 34, are OVERRULED. Plaintiff’s Complaint, ECF No. 1, is DISMISSED

WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                           s/ Terry L. Wooten
                                           Terry L. Wooten
                                           Senior United States District Judge

May 18, 2020
Columbia, South Carolina




                                              2
